                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                       PIKEVILLE

KEITH EUGENE JOINES,
      Petitioner,                                          Civil Action No. 7: 18-125-KKC

V.

GARZA, Acting Warden,                                      MEMORANDUM OPINION & ORDER
      Respondent.


                                        *** *** *** ***

       Petitioner Keith Eugene Joines, a federal inmate proceeding without a lawyer, has filed a

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241, seeking relief from his

sentence. [R. 1, 5] Respondent Acting Warden Garza has filed a response in opposition to the

petition [R. 21], and Joines has filed a reply. [R. 25] Thus, this matter is ripe for review.

                                                 I.

       In July 2008, Joines was charged in an indictment issued by a grand jury in the United

States District Court for the District of South Carolina with one count of conspiracy to possess

with intent to distribute 50 grams or more of cocaine base (known as “crack” cocaine) and 500

grams or more of cocaine in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 841 (b)(1)(B)

(Count One) and two counts of possession with intent to distribute 5 grams or more of cocaine

base (Counts Four and Five). United States v. Joines, No. 4:08-cr-0746-TLW-2 (D. S.C.).

       On September 19, 2008, the United States filed a notice pursuant to 21 U.S.C. § 851 that it

would seek an enhanced penalty for Joines’ sentence due to his 1998 felony drug conviction for

possession of cocaine. Specifically, the notice provided that, pursuant to 21 U.S.C. § 841(b)(1)(A),

should the drug amount attributable to Joines be determined to involve 50 grams or more of cocaine
base, in light of his prior felony drug offense, he is subject to a mandatory minimum term of

imprisonment of 20 years. Id. On September 30, 2008, pursuant to a plea agreement with the

United States, Joines pled guilty to Count One of the Indictment. In the plea agreement, Joines

agreed “that he has one prior felony drug conviction that has become final and that the Attorneys

for the Government have filed an Information pursuant to 21 U.S.C. § 851 which subjects him to

a mandatory minimum term of imprisonment of 20 years on Count 1.” United States v. Joines,

No. 4:08-cr-0746-TLW-2 (D. S.C.) at R. 59, Plea Agreement ¶11.

       Thus, in light of the § 851 Information filed by the Government, Joines’ statutory

sentencing range was 20 years to life. The Presentence Investigation Report (“PSR”) prepared by

a Sentencing Guidelines Specialist found that Joines had a criminal history category of VI, based

on his 13 criminal history points, but also based on his career offender status. [R. 23 at p. 24, ¶¶

107-108]. After reductions under U.S.S.G. § 3E1.1(a) and (b), Joines total offense level was 35.

[Id. at p. 25-16]. Accordingly, the PSR calculated Joines’ Guidelines range as 292 to 365 months

imprisonment. [Id. at p. 29]

       Before sentencing, the United States filed a motion for downward departure pursuant to

Section 5K1.1 of the United States Sentencing Guidelines and 18 U.S.C. § 3553(e), requesting that

the Court sentence Joines to less time than he would otherwise be facing under the Sentencing

Guidelines in return for Joines’ substantial assistance in the investigation or prosecution of another

individual. United States v. Joines, No. 4:08-cr-0746-TLW-2 (D. S.C.) at R. 92. This motion was

granted. In addition, the Court accepted the PSR with modifications, including a reduction in

Joines’ base offense level from 38 to 36, which, after the reductions previously taken, reduced the

total offense level from 35 to 34. [R. 23-1] Based on these changes, Joines’ recommended



                                                  2
Guidelines range (based on a total offense level of 34 and criminal history category of VI) was

262 to 327 months. [Id.]

          On March 11, 2009, the District Court sentenced Joines to a term of imprisonment of 204

months, well below the advisory Guideline range.                United States v. Joines, No. 4:08-cr-0746-

TLW-2 (D. S.C.) at R. 98. Also on March 11, 2009, Joines signed a notice confirming that he did

not want to appeal. Id. at R. 94. Joines’ subsequent efforts to obtain relief from his sentence,

including a motion to compel the United States to file a Rule 35 motion, id. at R. 64, motion to

vacate filed pursuant to 28 U.S.C. § 2255, id. at R. 201, and motion for a reduced sentence under

Section 404(b) of the First Step Act of 2018, id. at R. 224, have all been denied by the District

Court.1

          In his petition for a writ of habeas corpus filed in this Court pursuant to 28 U.S.C. § 2241,

Joines seeks relief from his sentence based on the United States Court of Appeals for the Fourth

Circuit’s decision in United States v. Lloyd, 733 Fed. Appx. 132 (4th Cir. 2018), arguing that his

prior convictions for resisting arrest, failure to stop for a blue light, and South Carolina second

degree burglary no longer qualify as predicate offenses for purposes of his Guidelines’ Career

Offender status. [R. 1 at p. 5; R. 1-1] However, having thoroughly reviewed the petition, the

response filed by Respondent, and Joines’ reply, the Court must deny relief because Joines’ claims

are not cognizable in a habeas corpus petition under § 2241.

                                                         II.

          A federal prisoner generally may not use a § 2241 petition to challenge the enhancement

of his sentence. See United States v. Peterman, 249 F.3d 458, 461 (6th Cir. 2001). Rather, a



1
 While Joines’ motion for a reduced sentence under the First Step Act was pending at the time that he filed his §
2241 petition, the sentencing court has since denied that motion.
                                                         3
prisoner who wishes to challenge the legality of his conviction or sentence must file a motion under

§ 2255. Id. (explaining the distinction between a § 2255 motion and a § 2241 petition). A § 2241

petition may not be used for this purpose because it does not function as an additional or alternative

remedy to the one available under § 2255. Hernandez v. Lamanna, 16 F. App’x 317, 320 (6th Cir.

2001).

         The “savings clause” of 28 U.S.C. § 2255(e) creates an extraordinarily narrow exception

to this prohibition if the remedy afforded by § 2255 is “inadequate or ineffective” to test the

legality of the prisoner’s detention. Truss v. Davis, 115 F. App’x 772, 773-74 (6th Cir. 2004). A

motion under § 2255 is not “inadequate or ineffective” simply because the prisoner’s time to file

a § 2255 motion has passed; he did not file a § 2255 motion; or he did file such a motion and was

denied relief. Copeland v. Hemingway, 36 F. App’x 793, 795 (6th Cir. 2002); Taylor v. Gilkey,

314 F.3d 832, 835 (7th Cir. 2002) (holding that § 2241 is available “only when a structural problem

in § 2255 forecloses even one round of effective collateral review...”). Rather, to properly invoke

the savings clause, the petitioner must be asserting a claim that he is “actually innocent” of the

underlying offense by showing that, after the petitioner’s conviction became final, the United

States Supreme Court issued a retroactively applicable decision re-interpreting the substantive

terms of the criminal statute under which he was convicted in a manner that establishes that his

conduct did not violate the statute, Wooten v. Cauley, 677 F.3d 303, 307-08 (6th Cir. 2012), or

establishing that – as a matter of statutory interpretation – a prior conviction used to enhance his

or her federal sentence no longer qualifies as a valid predicate offense. Hill v. Masters, 836 F.3d

591, 599-600 (6th Cir. 2016). More recently, in Wright v. Spaulding, 939 F.3d 695 (6th Cir. 2019),

the Sixth Circuit clarified Hill and held that “a federal prisoner cannot bring a claim of actual



                                                  4
innocence in a § 2241 petition through the saving clause without showing that he had no prior

reasonable opportunity to bring his argument for relief.” Id. at 705.

       Here, Joines challenges the enhancement of his sentence resulting from his classification

as a Career Offender under the Sentencing Guidelines. The decidedly narrow scope of relief under

§ 2241 applies with particular force to challenges not to convictions, but to the sentence imposed.

Peterman, 249 F.3d at 462; Hayes v. Holland, 473 F. App’x 501, 502 (6th Cir. 2012) (“The savings

clause of section 2255(e) does not apply to sentencing claims.”). To be sure, there is a very limited

exception under which federal prisoners have been permitted to challenge their sentences in a §

2241 petition. However, a prisoner may only proceed in this manner if he can show: “(1) a case

of statutory interpretation, (2) that is retroactive and could not have been invoked in the initial §

2255 motion, and (3) that the misapplied sentence presents an error sufficiently grave to be deemed

a miscarriage of justice or a fundamental defect.” Hill, 836 F.3d at 595. The Sixth Circuit further

expressly limited its decision in Hill to “prisoners who were sentenced under the mandatory

guidelines regime pre-United States v. Booker, 543 U.S. 220 (2005).” Hill, 836 F.3d at 599.

Finally, the Sixth Circuit has made it clear that the retroactive case of statutory interpretation on

which the petitioner relies must be a United States Supreme Court decision, not a decision from a

United States Court of Appeals. See Hill, 836 F.3d at 600 (limiting its decision to cases involving

“a subsequent, retroactive change in statutory interpretation by the Supreme Court”). See also

Hueso v. Barnhart, 948 F.3d 324 (6th Cir. 2020) (holding that a prisoner may not seek habeas

relief under § 2241 based solely on a federal circuit court case; rather, the retroactive case of

statutory interpretation on which the prisoner relies must come from the Supreme Court).

        Joines does not meet the foregoing requirements. First, Joines was sentenced in 2009,

well after the Supreme Court’s decision in Booker made the Sentencing Guidelines advisory rather

                                                 5
than mandatory. On this basis alone, Joines’ claim does not fall within Hill’s limited exception

for bringing a § 2241 petition to challenge his underlying sentence. See Loza-Gracia v. Streeval,

No. 18-5923, 2019 WL 4199908, at *2 (6th Cir. Mar. 12, 2019) (“Loza-Gracia cannot proceed

under Hill because he was sentenced in 2011, long after the Supreme Court’s January 2005 Booker

decision made the guidelines advisory rather than mandatory.”); Contreras v. Ormond, No. 18-

5020 (6th Cir. Sept. 10, 2018) (“[The petitioner’s] case does not fall within the narrow exception

recognized by Hill because he was sentenced post Booker in 2009, under the advisory sentencing

guidelines.”); Arroyo v. Ormond, No. 17-5837 (6th Cir. April 6, 2018) (holding that since the

petitioner was sentenced after Booker, his “claim does not fall within Hill’s limited exception for

bringing a § 2241 habeas petition to challenge a federal sentence”).

         Nor has Joines identified a retroactive change in statutory interpretation by the Supreme

Court that is applicable to his case, as is required. See Hill, 836 F.3d at 600; Hueso, 948 F.3d at

326. Instead, Joines challenges the use of his second degree burglary conviction in light of the

Fourth Circuit’s decision in Lloyd which is, of course, not a Supreme Court decision.2 In Hueso,

the Sixth Circuit made clear that “[i]n addition to whatever else our reasonable-opportunity

standard demands, it requires a Supreme Court decision that adopts a new interpretation of a statute

after the completion of the initial § 2255 proceedings.” Hueso, 948 F.3d at 333 (emphasis added).

         Moreover, in United States v. Lloyd, 733 Fed. Appx. 132 (4th Cir. 2018), the Fourth Circuit

addressed whether South Carolina second degree burglary qualifies as a predicate “crime of



2
  While Joines’ petition also states that he challenges the use of his prior convictions of resisting arrest and failure to
stop for a blue light as predicate offenses for his Career Offender designation [R. 1 at p. 5], he makes no effort to
explain the basis for this challenge or his argument that these convictions do not qualify as valid predicate offenses.
Although the Court has an obligation to liberally construe pleadings filed by a person proceeding without counsel,
that obligation does not extend so far as to require or permit it to create arguments or claims that the plaintiff has not
made. Coleman v. Shoney’s, Inc., 79 F. App’x 155, 157 (6th Cir. 2003) (“Pro se parties must still brief the issues
advanced with some effort at developed argumentation.”).
                                                            6
violence” offense for purposes of the Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e),

not for purposes of the Career Offender provisions of the Sentencing Guidelines. In Lloyd,

petitioner Robert Lamont Lloyd filed a motion under 28 U.S.C. § 2255 seeking to correct his

sentence imposed pursuant to the ACCA, arguing that his prior conviction for South Carolina

second degree burglary was not a valid ACCA predicate offense. Id. at 132-133. The district court

denied relief, finding that his challenge was not timely, and the Fourth Circuit denied a certificate

of appealability. Id. at 133 (citing United States v. Lloyd¸ 692 F. App’x 711 (4th Cir. 2017)). After

Lloyd petitioned the United States Supreme Court for a writ of certiorari, the Government filed a

response to the petition, “stat[ing] that Lloyd might no longer qualify as an armed career criminal,

and indicat[ing] that, to the extent Lloyd’s burglary claim was meritorious, it would waive any

statute of limitations defense.” Id. The Supreme Court granted the certiorari petition and

remanded the case to the Fourth Circuit “in light of the position asserted by the Solicitor General

in his brief for the United States.” Id. (quoting Lloyd v. United States, 138 S. Ct. 925 (2018)).3

On remand, the Fourth Circuit “agree[d] that Lloyd’s conviction for South Carolina second degree

burglary no longer qualifies as an ACCA predicate.” Id. (citing United States v. McLeod, 808 F.3d

972, 976-77 (4th Cir. 2015)).

         Thus, Lloyd did not address the use of South Carolina second degree burglary for purposes

of the Career Offender provisions of the Sentencing Guidelines. And, even if Lloyd applied, Joines

overlooks that, even absent his Career Offender designation, his criminal history category would

still have been VI based on his 13 criminal history points. [R. 23 at p. 24, ¶¶ 107-108]. See Snider



3
  To be clear, while the Supreme Court granted the petitioner for writ of certiorari, it did not issue a substantive
decision on Lloyd’s claim, but instead reversed and remanded based on the position asserted by the Solicitor General
in the brief responding to the petition for writ. Thus, this decision is not one that “adopts a new interpretation of a
statute” as required by Hueso.

                                                          7
v. United States, 908 F.3d 183, 191 (6th Cir. 2018) (finding that “exceptional circumstances”

justifying the issuance of a writ do not exist where the sentence imposed fell within the advisory

guidelines range unenhanced by the career offender designation).

       Finally, Joines has not “shown that anything prevented or foreclosed him from making his

argument at his sentencing, on direct appeal…, or in an initial § 2255 motion.” Wright, 939 F.3d

at 706. Indeed, he raised his challenges to the use of his prior convictions for second degree

burglary (relying on McLeod, 808 F.3d 972 (4th Cir. 2015), the same Fourth Circuit decision upon

which Lloyd relied), failure to stop for a blue light, and resisting arrest in his initial motion to

vacate filed pursuant to 28 U.S.C. § 2255, and these challenges were rejected by the sentencing

court. United States v. Joines, No. 4:08-cr-0746-TLW-2 (D. S.C.) at R. 201, 206. Because Joines

cannot show “he had no prior reasonable opportunity to bring his argument for relief,” Wright, 939

F.3d at 705, he cannot now use the saving clause to get another bite at the apple. Id. at 706.

       For all of these reasons, Joines’ claim for relief is not cognizable in a § 2241 petition.

Accordingly, the Court hereby ORDERS as follows:

       1. Joines’ petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 [R. 1, 5] is

           DENIED.

       2. This action is DISMISSED and STRICKEN from the Court’s docket.

       3. A corresponding Judgment will be entered this date.

       Dated March 30, 2020




                                                 8
